DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks and Amendments filed on 8/19/2022, with respect to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
The main point of contention previously presented was if the previously cited references taught the two separate additions of the composition at the stated locations and pH ranges.
While the references do teach two separate additions (one in the impregnation vessel and one in the grinder) they do not teach adding the same chemicals with different non-overlapping pH values at each of the locations.  The references instead teach two different embodiments (one for each claimed pH range) and provides advantages for each one.  
Upon further review of the teachings in view of the discussions form the interview, the Examiner agrees with the Applicant that there is not a teaching of two different pH values at the specified locations.  While advantages of each claimed range have been shown, there is a lack of motivation to have the first addition at one pH range and then to perform the second addition in the refiner ro grinder at a different pH value.  While the average artisan could have combined both pH ranges into a single embodiment, there is no motivation to persuasive one of ordinary skill in the art to combine these separate teachings into a single embodiment.  
Therefore, the previously applied rejections are withdrawn in view of the arguments and the amendments bringing criticality to the amendment of the chemicals are fed in order to avoid or reduce corrosion and coating in the refiner (where the applied references stated the goal of the different pH ranges was for brightness control).

Allowable Subject Matter
Claims 5-24 are allowed.
The following is an examiner’s statement of reasons for allowance: There has not been a teaching or a reasonable suggestion in the prior to have a method of producing pulp form a lignocellulose material in a manner that avoids or reduces corrosion in a refiner that is made up of the specific chemical composition and addition locations int eh claimed manner.  Specifically, a combination of sodium sulfite and sodium bisulfite added in both the impregnation vessel and the refiner but at different pH ranges for the purpose of reducing corrosion has not been taught in the prior art.
While each of the individual steps of the method have been known in the prior art, there is a lack of motivation to do the specific combination of method steps.
USP 3,225,028 and 4,486,267 are both presented to show that while the combination of sodium sulfite and sodium bisulfite have had longstanding advantages known in the art, there is no teaching of using them with different pH values at different locations in the same process to provide the benefit of corrosion reduction or avoidance.  
It is with this in mind that the Examiner is giving patentable weight and full credit to the limitations in the preamble.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748